Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 HOBOKEN YACHT CLUB LLC,

                 PIaintff
                                                             Civil Action No. 19-12199 (JMV)
         V.

                                                                         OPINION
 MARINETEK NORTH AMERICA INC.,

                 Defendant.


John Michael Vazguez. U.S.D.J.

        This case concerns a business dispute between Plaintiff Hoboken Yacht Club LLC

(“Hoboken Yacht”) and Defendant Marinetek North America Inc. (“Marinetek”) over a floating

dock system.     Defendant claims that the Court lacks subject matter jurisdiction to resolve

Plaintiffs claims because the parties agreed to arbitrate their disputes. Currently pending before

the Court is Defendant’s motion to dismiss Plaintiffs Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(l). D.E. 3. The Court reviewed the parties’ submissions in support and in

opposition) and considered the motion without oral argument pursuant to Fed. R. Civ. P. 78(b)

and L. Civ. R. 78.1(b).       For the reasons stated below, Defendant’s motion to dismiss is

GRANTED.




  Plaintiff’s Complaint will be referred to as “Compl.” (D.E. 1-1); Defendant’s brief in support of
its motion will be referred to as “Def. Br.” (D.E. 3-4); Plaintiff’s brief in opposition will be referred
to as “P1. Opp.” (D.E. 6); and Defendant’s reply brief will be referred to as “DeE Reply” (D.E. 7).
       I.        FACTUAL BACKGROUND2

             Plaintiff Hoboken Yacht, a New Jersey LLC, owns the Shipyard Marina in Hoboken, New

Jersey. Compl.       ¶J 3, 7.   Plaintiff decided to build a floating dock system for the shipyard in 2014.

Id.   ¶ 9.    Defendant Marinetek, a Florida corporation, submitted a proposal to design and flwnish

the dock system and was awarded the project. Id.            ¶{ 4,   10-18. on December 9, 2015, Plaintiff

and Defendant entered into a contract agreement (“the Contract”) “pursuant to which [Plaintiff]

would pay [Defendant] $750,000 for the design, fabrication, and delivery of the floating dock

system.” Id.      ¶ 19.
             Plaintiffs Complaint summarizes the contractual provisions related to Defendant’s

responsibilities, including a five-year warranty. Compl.            ¶fl   19-23. Section 7.10 of the Contract

holds that the terms of the agreement “shall be construed in accordance with, and subject to the

Laws of Florida.” Contr.         §   7.10. Section 7.11 of the Contract includes the following arbitration

provision for disputes arising out of the Contract:

                   Any dispute arising out of or relating to the performance, validity,
                   or termination of the Contract an&or these Terms and the
                   commercial consequences thereof, shall be finally settled by
                   arbitration in accordance with the Arbitration Rules of the Florida
                   State. The arbitration shall take place in St. Petersburg, Florida,
                   USA and the proceedings shall be conducted, and the award shall be
                   rendered in the English language. There shall be one arbitrator. The
                   arbitration award shall befinal and binding on both Parties and not
                   subject to any appeal.

2 The factual background is taken from Plaintiffs Complaint, D.E. 1-1, as well as any documents
referenced, relied on, or attached to Plaintiffs Amended Complaint. When reviewing a motion to
dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Additionally, a district court may consider “exhibits
attached to the complaint and matters of public record” as well as “an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are
based on the document.” Pension Ben. Guar. Corp. v. White ConsoL Indus., Inc., 998 F.2d 1192,
1196 (3d Cir. 1993). Here, Plaintiffs claims are based on a contract between Plaintiff and
Defendant which was attached by Defendant in its motion to dismiss. See Compi. ¶ 18; D.E. 3-2
(“Contr.”). As a result, the Court properly considers the underlying contract at this stage.

                                                        2
Id.   §   7.11 (emphases added).

                Defendant delivered the floating dock system in April 2016, but the system experienced

“several failures” after installation. Compl. ¶ 24-25. Defendant refhsed to make repairs, pursuant

to the five-year warranty, until Plaintiff made its final payment of S35,649 under the Contract. Id.

¶ 27.      Upon Plaintiffs final payment. Defendant made the repairs. Id.      ¶ 28.   However, the system

exhibited failures again in November 2017. Id. ¶j 29, 33. Plaintiff alleges that Defendant agreed

to make repairs only if Plaintiff paid Defendant’s travel expenses. Id.       ¶ 31.   Plaintiff paid the travel

expenses, and Defendant made the repairs to the dock system. Id.           ¶ 32.
                In December 2018, the system once again exhibited failures. Id.    ¶ 33.   Plaintiff claims that

although Defendant acknowledged the failures and claimed to be securing parts for repair,

Defendant “rejected [Plaintiff’s] warranty claim and has refused to make repairs.” Id.               ¶J 36-42.
However, Plaintiff noted that a “hot-dipped-galvanized rod [Defendant] had ordered” to make

repairs arrived at the shipyard. Id.       ¶ 43.   Plaintiff claims that it notified Defendant on March 15,

2019 that Defendant had “breached the Contract and the warranty by failing to make repairs.” Id.

¶ 44.
          II.       PROCEDURAL HISTORY

                On March 26, 2019, Plaintiff filed a Complaint in the Superior Court of New Jersey,

Hudson County Law Division. Id. at 3. The Complaint included the following eight counts: (1)

breach of contract, (2) breach of express warranty, (3) breach of the implied covenant of good faith

and fair dealing, (4) breach of the implied warranty of good and workmanlike performance, (5)

violation of Consumer Fraud Act (N.J,S.A. 56:8-1), (6) negligence, (7) fraudulent inducement, and

(8) negligent misrepresentation. Id.        ¶J 52-94.



                                                         3
        On May 6, 2019, Defendant filed a notice of removal in this Court on the basis of diversity

jurisdiction pursuant to 28 U.S.C. 1331(a). D.E. 1. On May 10, 2019, Defendant filed the current

motion to dismiss pursuant to the arbitration agreement in the Contract. D.E. 3. Plaintiff filed

opposition, D.E. 6, to which Defendant replied, D.E. 7.

     III.   LEGAL STANDARD

        Defendant claims that the Court does not have subject matter jurisdiction over this claim

because the parties agreed to arbitrate their disputes in Section 7.11 of the Contract.3 Def. Br. at



  Defendant refers to courts, including in this District, that have found dismissal appropriate based
on lack of subject matter jurisdiction when a plaintiffs claims are subject to arbitration. DeE Br.
at 5 (citing Asbell v. Integra L(fe Sciences Holdings Corp., No. 14-677, 2014 WL 6992000, at *2..
4 (D.N.J. Dec. 10, 2014)). Defendant states that other courts “have found that a motion to compel
arbitration made should be treated as a motion to dismiss under Rule 12(b)(6) for failure to state a
claim[.]” Id, Defendant explains that it is “moving to dismiss, not to compel arbitration, because
the contractually-mandated place of arbitration is beyond the jurisdiction of this Court.” Id. As
Judge Simandle opined in a procedurally similar case brought under 12(b)(l) for failure to
arbitrate, “[w]ere this Court to dismiss the action because the wrong document was filed, the
defendants would undoubtedly file a motion to compel arbitration and the parties would present
the same arguments as presented here. Therefore, this Court will avoid such a ‘hypertechnical’
ruling that would inevitably lead to duplicative litigation[.]” Thompson v. Nienaber, 239 F. Supp.
2d 478, 484 (D.N.J. 2002). For the same reasons, this Court will proceed on the theory of lack of
subject matter jurisdiction.

Yet, in light of the Supreme Court’s decision in Atlantic Marine Const. Co. v. US. Dist. Court,
571 U.S. 49(2013), this Court has doubts that Rule 121b)(1) is the appropriate section under which
to proceed. Atlantic Marine concerned the enforcement of a forum-selection clause in a contract.
Id. at 46. Atlantic Marine attempted to have the suit dismissed under Rule 12(b)(3) for improper
venue, but the Supreme Court observed that in determining whether venue is proper, a federal
court only considers 28 U.S.C. § 1391, the federal venue statute. Id. at 55-59. The Supreme Court
continued that the appropriate mechanism to enforce a forum-selection clause (when the matter is
nevertheless filed in an appropriate federal venue) is a motion to transfer to another federal venue
pursuant to 28.U.S.C. § 1404 or a motion to dismiss for forum non conveniens when the matter
should be heard in a non-federal venue. Id. at 59-61.

The reasoning of Atlantic Marine would apparently be applicable here. In other words, in
determining whether a federal court has subject matter jurisdiction, a court should only determine
if jurisdiction is appropriate pursuant to the relevant federal statutes, such as 28 U.S.C. § 1331,
1332. In other words, either a federal court has subject matter jurisdiction or it does not, regardless
of any agreement between the parties. If the Court does have subject matter jurisdiction, then a
                                                  4
1. Pursuant to Defendant’s motion, this Court proceeds on the theory of lack of subject matter

jurisdiction.4   “A motion to dismiss pursuant to Federal Rule of Civil Procedure l2(b)(l)

challenges the existence of a federal court’s subject matter jurisdiction. Courts may use Rule

12(b)(1) to decide whether to dismiss a suit by virtue of an arbitration agreement between the

parties.” Asbell, 2014 WL 699200 at *2.4 (citing Daly v. Norfolk Southern R. Co., No. 09-4609,

2011 WL 2559533, at *1 (D.N.J. June 27, 2011) (citations omitted)).

     IV.       ANALYSIS

        Defendant claims that the Complaint should be dismissed because the Federal Arbitration

Act (“FAA”) governs the parties’ arbitration agreement and because the agreement requires

arbitration of Plaintiffs claims. Def. Br. at 5-8. The FAA “creates a body of federal substantive

law establishing and governing the duty to honor agreements to arbitrate disputes.” Century

Indem. Co. v. Certain Underwriters at Lloyds, London, 584 F.3d 513, 522 (3d Cir. 2009) (citing

9 U.S.C.   §   1 et seq.). “Congress designed the FAA to overrule the judiciary’s longstanding

reluctance to enforce agreements to arbitrate.       .   .   and in the FAA expressed a strong federal policy

in favor of resolving disputes through arbitration.” Id. (internal quotations omitted). The FAA

governs any “agreement to arbitrate in a matter that is ‘within Congress’ power to reach under the

Commerce Clause.”              Barbour v. CIGNA Healthcare of NJ, Inc., No. 02-417, 2003 WL

21026710, at *3 (D.N.J. Mar. 3, 2003); see also 9 U.S.C.               §   2 (pursuant to the FAA, “[a] written

provision in any.   .   .   contract evidencing a transaction involving commerce to settle by arbitration




party may nevertheless assert the appropriate motion to enforce an arbitration clause as to state
arbitration.

  Should the Third Circuit find that it is inappropriate to let this matter move forward as a motion
to dismiss pursuant to Rule 12(b)(1), this Court will grant Defendant leave to bring the appropriate
motion.
                                                             5
a controversy thereafter arising out of such contract          .   .   .   shall be valid, irrevocable, and

enforceable[.]”).

            A dispute must be arbitrated pursuant to the FAA if (1) “a valid agreement to arbitrate

exists” and (2) “the particular dispute falls within the scope of that agreement.” Kirleis        i’.   Dickie,

McCarney, & Chilcote, Pc, 560 F.3d 156, 160 (3d Cir. 2006). When deciding whether a valid

agreement to arbitrate exists, courts apply “ordinary state-law principles that govern the formation

of contracts.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). The FAA

instructs courts “to refer to principles of applicable state law when determining the existence and

scope of an agreement to arbitrate.” Tripe Mfg. Co. v. Niles Audio corp., 401 F.3d 529, 532 (3d

Cir. 2005). Pursuant to Section 7.10 of the Contract, the applicable law is Florida state law. Contr.

§   7.10.

            Defendant contends that the arbitration agreement requires arbitration of Plaintiffs claims

because it is clear (1) “that a valid agreement to arbitrate exists” and (2) “that Plaintiffs dispute

falls within the scope of that agreement, namely, the comprehensive provision in the Agreement,

which provides that the parties agree to ‘final and binding’ arbitration of ‘any dispute arising out

of or relating to” the Contract. Def. Br. at 7. Plaintiff contests the validity of the Contract.

Specifically, Plaintiff argues that there is no valid agreement to arbitrate because (1) “[t]he

arbitration provision is ambiguous with respect to whether the parties agreed to mandatory or

permissive arbitration” and (2) “there is no meeting of the minds as to an arbitral forum.” P1. Opp.

at 2-8.      Plaintiff asserts that the arbitration provision is ambiguous because in stating that

arbitration will proceed “in accordance with the Arbitration Rules of the Florida State,” it is not

clear whether the parties were referring to the Florida Arbitration Code or the Florida Rules of

Civil Procedure. Id. at 4-5. Plaintiff adds that “it is reasonable to find that the arbitration



                                                     6
provision’s reference” refers to Florida Rule of Civil Procedure 1.830, which provides for

“Voluntary Binding Arbitration.” Ii Furthermore, Plaintiff argues that the arbitration provision

is invalid because it only identifies a location, St. Petersburg, Florida, but “fails to identi1’ the

arbitral forum” that will administer the arbitration. Id. at 6.

         The Florida Supreme Court has found that “[a]rbitration law that affects interstate

commerce in Florida is governed by two acts        —    the Federal Arbitration Act   []   and the Florida

Arbitration Code.” S/tolls v. OP Winter Haven, Inc., 86 So. 3d 456, 461 (Fla. 2011) (citing Fla.

Stat.   682.02). Specifically,   “[un Florida, an arbitration clause in a contract involving interstate
commerce is subject to the Florida Arbitration Code (FAC), to the extent that the FAC is not in

conflict with the FAA.” Id. at 463-64. Plaintiff does not dispute that the Contract involved

interstate commerce, so the FAC controls. The FAC provides that an arbitration provision is

“valid, enforceable, and irrevocable except upon a ground that exists at law or equity for the

revocation of a contract.” Fla. Stat.     §   682.02(1).6    Section 7.11 of the Contract itself uses

mandatory, not permissive, language and states that an arbitration award is final and binding. The

section provides, in part, that “[amy dispute     ...   shall be finally settled by arbitration   ...   [t]he

arbitration award shall be final and binding on both Parties and not subject to any appeal.” Contr.

§   7.11. Under Florida law, the parties’ use of the word “shall” indicates that arbitration is

mandatory, not permissive. See Townsend v. RI Reynolds Tobacco Co., 192 So. 3d 1223, 1229




 As of 2013, the FAC has been referred to as the Revised Florida Arbitration Code. Fla. Stat.             §
682.01.
6
 The FAC also contains a provision that permits a party to waive, under certain circumstances,
an arbitration agreement. Fla. Stat. § 682.014. The provision is not applicable because
Defendant is seeking to enforce the arbitration agreement here.
                                                   7
(Fla. 2016) (“Generally, the word ‘shall’ is interpreted as mandatory in nature.”). Therefore, in

light of Section 7.11 of the Contract, the FAC requires mandatory and binding arbitration.

       Plaintiff also argues that the arbitration provision is invalid because it fails to identify an

arbitral forum. P1.   Opp. at 6.   Plaintiff relies extensively on a New Jersey case, Flanzman v. Jenny

Craig Inc., 456 N.J. Super. 613, 617 (App. Div. 2018). Yet, as noted, Florida law controls.

Plaintiff also cites a Florida case which finds that the essential terms of an arbitration agreement

include “the form and procedure for arbitration.” Davis v. Hearthstone Senior Communities, h2c.,

155 So. 3d 1232, 1234 (Fla. Dist. Ct. App. 2015).            Defendant responds that the FAC itself

“provides a comprehensive set of procedures for conducting an arbitration, including the initiation

of arbitration, appointment of arbitrators, the taking of discovery, the arbitration hearing, issuance

of an award, and confirmation of the award.” Def. Reply at 6 (citing Fla. Stat.     §   682.01 et seq.).

       Premier Real Estate Holdings, LLC v. Butch supports Defendant’s assertion that the FAC

itself “fills in the ‘gaps’ or missing procedures” of an arbitration agreement. 24 So. 3d 708, 710-

11 (Fla. Dist. Ct. App. 2007). Butch found that an arbitration agreement that failed to designate

an arbitration organization or the specific rules governing arbitration “did not invalidate the

arbitration clause” because the FAC “sets forth the rules and procedures for arbitration in the event

an arbitration clause is silent on such matters.” Id. at 710. A critical factor in upholding the

arbitration provision in the Butch decision was that the provision was to be construed under Florida

law. Id. at 711; see also Spicer v. Tenet Fla. Physician Servs., LLC, 149 So. 3d 163, 166 (Fla.

Dist. Ct. App. 2014). Here, the Contract likewise provides that Florida law controls. As a result,




                                                     8
the correct arbitral form can be determined by the FAC.7 For the reasons set forth, the Court finds

that a valid agreement to arbitrate exists.

       The second factor that a Court must examine to determine whether a dispute must be

arbitrated pursuant to the FAA is whether “the particular dispute falls within the scope of that

agreement.” Kirleis, 560 F.3d at 160. Section 7.11 of the Contract states that “[amy dispute arising

out of or relating to the performance, validity, or termination of the Contract and/or these Terms

and the commercial consequences thereof, shall be finally settled by arbitration[.]” Contr.   § 7.11.
The arbitration clause is broad in scope. See Grektorp v. City Towers ofFla., Inc., 644 So. 2d 613,

614 (Fla. Dist. Ct. App. 1994) (describing an arbitration provision referring to “any controversy

   involving the construction or application of any of the terms, provisions, or conditions of this

Agreement” as a “broad arbitration agreement”); see also Simpson v. Cohen, 812 So. 2d 588, 590

(Fla. Dist. Ct. App. 2002) (“Contract language agreeing to arbitrate ‘[alny controversy or claim

arising out of or relating to this Agreement, or the breach thereof has been found to be broad

enough to encompass a claim that the execution of an agreement itself was procured by fraud.”).

The Court agrees with Defendant that all of Plaintiffs claims are covered by this broad-reaching

arbitration agreement. Def. Br. at 7-8 (citing Battaglia v. McKenthy, 233 F.3d 720, 727 (3d Cir.

2000)). Given the broad language in Section 7.11, the second element is easily met. The Contract

concerned the floating dock system, and that system is the basis for Plaintiffs suit. Plaintiffs

claims against Defendant as to the floating dock system fit squarely within Section 7.11.




  The FAC, for example, contains a provision that permits a court of competent jurisdiction to
“appoint one or more arbitrators, if: (a) the parties have not agreed on a method[.]” Fla. Stat. §
682.04(2)(a). The FAC similarly provides for the process of conducting an arbitration hearing.
Id. § 682.06.
                                                 9
    V.       CONCLUSION

         For the reasons stated above, the motion to dismiss filed by Defendant, D.E. 3, is

GRANTED and this matter is DISMISSED. Because the Court has found that the arbitration

provision in the Contract controls, any attempted amendment of the Complaint would be ifitile.

Plaintiff is not granted leave to file an amended pleading. An appropriate Order accompanies this

Opinion.



Dated: December 26, 2019


                                                    John Michael Vazquez,




                                               10
